         Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    ETHEL JONES                                                                       PLAINTIFF

    V.                                             CIVIL ACTION NO. 3:19-CV-165-DPJ-FKB

    DOLGENCORP, LLC                                                                DEFENDANT

                                             ORDER

         Plaintiff Ethel Jones sued Defendant Dolgencorp, LLC (hereinafter Dollar General) after

a slip-and-fall accident. Dollar General now seeks summary judgment. The parties dispute

whether an overheard conversation between Dollar General employees creates factual questions

about whether the store knew the allegedly dangerous condition existed, and if so, whether it had

that knowledge long enough to do something about it. Because the Court concludes that factual

questions exist, the Motion for Summary Judgment [32] is denied.

I.       Background

         On March 17, 2016, Ethel Jones was shopping at Dollar General in Lexington,

Mississippi, when she slipped in a puddle of liquid and fell. Jones Dep. [32-1] at 2–5. After the

fall, the store manager—identified as “LaToya”—approached Jones and asked if she was

injured.1 Id. at 8; Jones Dep. [58-2] at 5–6. Jones responded that she did not know. Jones Dep.

[32-21] at 8. LaToya then “got a mop, a paper towel and wiped liquids up off the floor, and she

asked [Jones] to come to the front and fill out a paper for an incident.” Jones Dep. [38-2] at 6.

Jones completed an incident report, writing, “I slip/fell down on something [l]iquid on the floor




1
  Although Jones says LaToya was the manager on duty at the time, Dollar General’s employee
records do not show anyone by the name of LaToya working that day. See Employee Time
Cards [32-3].
       Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 2 of 7




from broken toys with [l]iquid inside.” Report [32-2]. She also documented injuries to her

hands, wrist, and left knee. Id.

       According to Jones, LaToya then went to speak with an “unknown employee,” who said

that she saw kids “playing with . . . toys and the liquid was there.” Jones Dep. [38-2] at 7. Jones

heard LaToya respond, “Well, why didn’t you get it up?” Id.; see also id. at 4, 10, 11 (same).

Jones did not hear the unknown employee’s answer. Id. at 8.

       Jones filed suit in state court in February 2019, Compl. [1-1], and Dollar General

removed the case to this Court, Notice of Removal [1]. Dollar General now seeks summary

judgment. Jones responded to the motion; Dollar General sought additional time to reply but

then declined to file a rebuttal. The time to do so has passed. The Court has both personal and

subject-matter jurisdiction.

II.    Standard

       Summary judgment is warranted under Federal Rule of Civil Procedure 56(a) when

evidence reveals no genuine dispute regarding any material fact and the moving party is entitled

to judgment as a matter of law. The rule “mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party moving for summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing

that there is a genuine issue for trial.’” Id. at 324 (citation omitted). In reviewing the evidence,



                                                  2
       Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 3 of 7




factual controversies are to be resolved in favor of the nonmovant, “but only when . . . both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc); see also LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383,

387 (5th Cir. 2007) (“In considering a summary judgment motion, all facts and evidence must be

taken in the light most favorable to the non-movant” (citing United Fire & Cas. Co. v. Hixson

Bros., Inc., 453 F.3d 283, 285 (5th Cir. 2006)). When such contradictory facts exist, the court

may “not make credibility determinations or weigh the evidence.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Conclusory allegations, speculation,

unsubstantiated assertions, and legalistic arguments have never constituted an adequate substitute

for specific facts showing a genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash.,

276 F.3d 754, 759 (5th Cir. 2002); Little, 37 F.3d at 1075; SEC v. Recile, 10 F.3d 1093, 1097

(5th Cir. 1993).

III.   Analysis

       The crux of this case lies in the partially heard conversation between LaToya and the

unknown employee. According to Jones, “after the [employee] had said that she seen the toys—

the kids playing—sitting, playing with the toys and the liquid was there,” LaToya asked, ‘“Well,

why didn’t you get it up?”’ Jones Dep. [38-2] at 7. Jones says the exchange creates a question

of fact about Dollar General’s knowledge of the liquid on the floor. Pl.’s Resp. [38] at 4. Dollar

General argues that the statement and response are inadmissible hearsay and, even if admissible,

do not prove the store’s knowledge because Jones did not hear the unknown employee’s

response to LaToya. Def.’s Mem. [34] at 12.

       In Mississippi, “the analysis of premises liability involves three steps.” Titus v. Williams,

844 So. 2d 459, 467 (Miss. 2003). “First, it is necessary to determine whether the injured person



                                                 3
       Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 4 of 7




is an invitee, licensee, or trespasser. Next, the duty owed to the injured person must be

determined. The final step is the determination of whether the landowner breached that duty.”

Massey v. Tingle, 867 So. 2d 235, 239 (Miss. 2004) (citing Titus, 844 So. 2d at 467).

       Here, the parties agree that Jones was a business invitee. “[A] business invitee [is] ‘a

person who goes upon the premises of another in answer to the express or implied invitation of

the owner or occupant for their mutual advantage.’” Turner v. Entergy Miss., Inc., 139 So. 3d

115, 117 (Miss. Ct. App. 2014) (quoting Little v. Bell, 719 So. 2d 757, 760 (Miss. 1998)).

“While a premises owner is not an insurer of the safety of invitees, the premises owner does have

a duty of reasonable care, to maintain its premises in a reasonably safe condition.” Pigg v.

Express Hotel Partners, LLC, 991 So. 2d 1197, 1199 (Miss. 2008). Accordingly, Dollar General

had a “duty to keep its premises in a reasonably safe condition” and a duty to “warn of any

dangerous conditions not readily apparent which the owner knew, or should have known, in the

exercise of reasonable care.” Id. at 1199–1200 (quoting Gaines v. K-Mart Corp., 860 So. 2d

1214, 1216 (Miss. 2003)).

       With those duties in mind,

       in order for a plaintiff to recover in a slip-and-fall case, he must (1) show that
       some negligent act of the defendant caused his injury; or (2) show that the
       defendant had actual knowledge of a dangerous condition and failed to warn the
       plaintiff; or (3) show that the dangerous condition existed for a sufficient amount
       of time to impute constructive knowledge to the defendant, in that the defendant
       should have known of the dangerous condition.

Anderson v. B.H. Acquisition, Inc., 771 So. 2d 914, 918 (Miss. 2000). Jones pursues the second

option and therefore must show that Dollar General “had actual . . . notice of the danger for a

period of time reasonably sufficient to remedy or warn of it.” Jones v. Imperial Palace of Miss.,

LLC, 147 So. 3d 318, 319–20 (Miss. 2014); see also Karpinsky v. Am. Nat. Ins. Co., 109 So. 3d

84, 89 (Miss. 2013) (“Therefore, in order to recover, [the plaintiff] would be required to produce


                                                 4
       Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 5 of 7




evidence at trial that [the defendant] (1) had knowledge of the spill, . . . and (2) [it] had a

sufficient opportunity to correct it.” (emphasis in original)).

        Dollar General offers four arguments in its opening summary-judgment memorandum,

none of which avoid trial when the evidence is viewed in the light most favorable to Jones. For

starters, Dollar General claims that the employees’ statements constitute hearsay. See Def.’s

Mem. [34] at 8. But “[a] statement is not hearsay if . . . [t]he statement is offered against an

opposing party and . . . was made by the party’s agent or employee on a matter within the scope

of that relationship and while it existed[.]” Fed. R. Evid. 801(d)(2)(D). Jones relied on Rule

801(d)2)(D) in her response; Dollar General declined to reply. The employee’s statements are

not hearsay.

        Dollar General next disputes its knowledge of the allegedly dangerous condition. To

make that argument, Dollar General is a little selective with its quotes from Jones’s deposition,

describing her testimony as saying the unknown employee merely saw some kids playing on the

floor. See Def.’s Mem. [34] at 8. But there was more to it. Jones twice testified that the

unknown employee said she saw liquid on the floor. See Jones Dep. [38-2] at 4 (testifying that

employee said she saw “some kids sitting [on the floor] playing with something -- liquids that

came from the toys that they were sitting [and] playing” with); id. at 7 (“[T]he lady said that she

seen the toy -- the kids playing -- sitting, playing with the toys and the liquid was there[.]”).

Although there may have been inconsistency in Jones’s deposition testimony, the inconsistency

goes to the weight of the evidence and must be decided by a jury. Compare Jones Dep. [38-2] at

8 with Jones Dep. [32-1] at 9. The unknown employee’s alleged statement presents a fact

question about the store’s knowledge.




                                                   5
       Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 6 of 7




       Dollar General also argues that the evidence is incomplete because Jones did not hear the

response when LaToya asked the employee why she did not clean the liquid on the floor. As

Dollar General describes it, the employee could have responded, “I didn’t know anything was on

the floor.” Def.’s Mem. [34] at 12. But that ignores Jones’s testimony that she heard the

employee say she saw the liquid. See Jones Dep. [38-2] at 4. The Court must accept that

testimony, which creates a question of fact.

       Finally, Dollar General claims there is no proof it had “sufficient opportunity to correct”

a dangerous condition at the store. Def.’s Mem. [32] at 11. Under Mississippi law, the property

owner must know of the condition “for a period of time reasonably sufficient to remedy or warn

of it.” Jones, 147 So. 3d at 319–20. Dollar General approaches this element like the knowledge

element—it denies any notice whatsoever. See Def.’s Mem. [32] at 11–14 (arguing that there is

no proof the unidentified employee saw the liquid on the floor). But as noted above, Jones’s

deposition testimony creates a question of fact on that point.2

       At this stage, the Court must view the evidence in the light most favorable to Jones.

Little, 37 F.3d at 1075. Accordingly, the Court finds that a rational jury could find that the

unknown Dollar General employee knew about the dangerous condition and had sufficient time

to remedy or warn of it in some reasonable way. Thus, there are fact questions that preclude

summary judgment.




2
  Dollar General neither acknowledges this question of fact nor suggests an alternative argument
that its employees had insufficient time to remedy the problem. Even inferring such an
argument, the Court would still find a jury question. For example, Dollar General’s employee
allegedly saw the liquid while the kids were still there, yet by the time Jones arrived, they were
gone. See Jones Dep. [32-1] at 8–9. This suggests some passage of time during which the
employee might have had an opportunity to provide a warning, clean the floor, call someone
while remaining there to warn others, or take other reasonable measure.

                                                 6
       Case 3:19-cv-00165-DPJ-FKB Document 40 Filed 05/06/20 Page 7 of 7




IV.    Conclusion

       The Court has considered all arguments. Those not addressed would not change the

outcome. For the stated reasons, Dolgencorp’s Motion for Summary Judgment [32] is denied.

The parties are instructed to contact United States Magistrate F. Keith Ball’s chambers to

schedule a settlement conference. The conference should be scheduled for a date preceding the

scheduled pretrial conference.

       SO ORDERED AND ADJUDGED this the 6th day of May, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                7
